Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi(US 6497910) in view of Lee(US 4840808)

Regarding claim 1-4, Takahashi teaches a method for producing fried noodles, comprising the steps of(example 2):

	Preparing noodle strings from the prepared dough 
	Steaming the prepared noodle string to gelatinize the noodle strings; and 
	Fry drying the gelatinized noodles at a temperature of 140C achieve a moisture content of 3.35%(table 2)
	Takahashi does not specifically teach the presence of 1 to 3% by weight potassium lactate as a sub material relative to the total weight of the main raw material powder. However, Lee teaches a vegetable pasta comprising chlorophyll-containing vegetable material added to the pasta at a pH above 7(abstract). Lee teaches that buffering agents such as potassium lactate can be added to the pasta in order to increase the pH and preserve the green color of the pasta(col 6, line 48-59). It would have been obvious to add a pH buffer such as potassium lactate to the pasta product of Takahashi in order to adjust the pH to an appropriate level, particularly if a green color was desired from the addition of vegetable material.
	Lee is silent on amount of potassium lactate added. However, it would have been obvious to adjust the amount of potassium lactate added depending on the pH desired in the final product. 
Upon addition of the potassium lactate in Lee, the composition would comprise flour, water, and a sub material consisting of potassium lactate, kansui, alginic ester solution, and potato starch. 
The alginic ester solution and potato starch are identified as oil absorption retarders which lower the oil content and improve the texture of the noodles(abstract, . 



Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
The applicant argues that Takahashi does not teach the presence of a chlorophyll containing vegetable so it would not have been obvious to add potassium lactate to preserve the color of the vegetable material as taught in Lee. However, while the focus of Lee is on preserving the color of vegetable material in a pasta, Lee also teaches that potassium lactate is a well-known pH stabilizer or buffer (col 6, line 48-59). In other words, potassium lactate has a known function in the art as a pH adjuster and is not strictly limited to be used with chlorophyll containing vegetable materials. Therefore, it would have been obvious to use potassium lactate in the noodle composition of Takahashi as needed for pH stabilization as taught in Lee, regardless if vegetable material is present or not. 
	Furthermore, Lee teaches that it is well known to have vegetable material in noodle dough formulations in order to provide more color, flavor, and texture to the pasta product(col 1, line 1-8; col 2, line 21-25; col 7, line 65-68). Therefore, it would . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791